Case 9:20-cv-00248-RC-KFG Document 20 Filed 06/12/21 Page 1 of 3 PageID #: 51




                             **NOT FOR PRINTED PUBLICATION**



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

SALVADOR JIMENEZ                                     §

VS.                                                  §             CIVIL ACTION NO. 9:20-CV-248

DIRECTOR, TDCJ-CID                                   §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Salvador Jimenez, a prisoner confined at the John Montford Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing the petition without prejudice.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under prior
Case 9:20-cv-00248-RC-KFG Document 20 Filed 06/12/21 Page 2 of 3 PageID #: 52




                             **NOT FOR PRINTED PUBLICATION**

law, requires the petitioner to make a substantial showing of the denial of a federal constitutional right.

See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.

2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the

petitioner need not establish that he should prevail on the merits. Rather, he must demonstrate that the

issues are subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,

529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied

on procedural grounds, the petitioner must show that jurists of reason would find it debatable:

(1) whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether the

district court was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328.

Any doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

and the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. The petitioner has failed to make a

sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (document no. 17) is ACCEPTED. A final judgment will be entered in this



                                                     2
Case 9:20-cv-00248-RC-KFG Document 20 Filed 06/12/21 Page 3 of 3 PageID #: 53




                            **NOT FOR PRINTED PUBLICATION**

case in accordance with the Magistrate Judge’s recommendation. A certificate of appealability will not

be issued.


              So ORDERED and SIGNED, Jun 12, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge




                                                  3
